SULLIVAN, Chief Judge
(concurring):
Appellant predicates his argument for sua sponte recusal on dicta found in a per curiam opinion of this Court: United States v. Wolzok, 1 MJ 125, 127-28 (CMA 1975) (“[W]e wish to caution trial judges to avoid situations, such as occurred in this case, in which a trial ruling requires that a judge pass upon the effect of his own previous actions.”). The majority opinion ignores this decision. I would note that such dicta, albeit prudent, did not create a hard and fast rule requiring reversal of appellant’s case.